      Case 2:20-cv-02459-KHV-ADM Document 1 Filed 09/17/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

WAYNE PARKS                                  )
                                             )
                           Plaintiff,        )
                                             )
v.                                           )                Case No.
                                             )
WHEATLAND ELECTRIC                           )                JURY TRIAL DEMANDED
COOPERATIVE, INC.                            )
                                             )
      Serve Registered Agent:                )
      Bruce Mueller                          )
      101 Main Street                        )
      Scott City, KS 67871                   )
                                             )
                           Defendant.        )
________________         ____________________)

                                          COMPLAINT

               COMES NOW Plaintiff Wayne Parks, by and through counsel, and states the

following as his Complaint against Defendant Wheatland Electric Cooperative, Inc.

                                           Introduction

       1.      This is an action brough pursuant to the Americans with Disabilities Act (ADA),

as amended, seeking declaratory, injunctive, equitable and monetary relief as remedies for

Defendant’s unlawful discriminatory employment practices. As pled below, Defendant

unlawfully discriminated against Plaintiff because of his disability and retaliated against Plaintiff

for attempting to address the issue, ultimately leading to Plaintiff’s termination.

                                              Parties

       2.      Plaintiff Wayne Parks (“Plaintiff”) is a resident and citizen of the State of Kansas.

At all times relevant to this Complaint, Plaintiff was employed by Defendant Wheatland Electric

Cooperative, Inc.
      Case 2:20-cv-02459-KHV-ADM Document 1 Filed 09/17/20 Page 2 of 10




       3.      Defendant Wheatland Electric Cooperative, Inc. (“Defendant” or “Wheatland”) is

a Kansas corporation with its principal place of business in Kansas. At all times relevant to this

Complaint, Wheatland was an employer within the meaning of the ADA.

                                      Jurisdiction and Venue

       4.      The Court has subject matter jurisdiction over this action, pursuant to 28 U.S.C §

1331 because the claim herein arises under the ADA.

       5.      The Court has jurisdiction over Defendants because the unlawful practices alleged

in this Complaint were committed in whole, or in part, in or about Hamilton County, Kansas

which lies in the District of Kansas. In addition, Defendant has minimum contacts with the

District of Kansas and the State of Kanas that arise out of and/or relate to the claim in this case.

       6.      Venue is proper in the Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to Plaintiff’s claim occurred in this district.

                                    Administrative Procedures

       7.      On or about December 6, 2019, Plaintiff timely filed with the United States Equal

Employment Opportunity Commission (“EEOC”) a charge alleging discrimination and

retaliation on the basis of his disability. A copy of the Charge of Discrimination is attached

hereto as Exhibit A (Charge Number 563-2020-00610).

       8.      On June 26, 2020, the EEOC issued a Notice of Right to Sue stating that Plaintiff

is entitled to file a civil action on the claims asserted in his Charge of Discrimination under the

ADA. A copy of the Notice of Right to Sue is attached hereto as Exhibit B.

       9.      This action has been timely filed with this Court and Plaintiff has met all

conditions precedent to filing this action.




                                                   2
      Case 2:20-cv-02459-KHV-ADM Document 1 Filed 09/17/20 Page 3 of 10




                                      Factual Background

       10.     Wheatland hired Plaintiff as a journeyman lineman on January 3, 2009.

       11.     On September 16, 2015, Plaintiff suffered serious injuries when he was

electrocuted while working in his capacity as a lineman for Wheatland.

       12.     Plaintiff underwent a lengthy recovery process and his right arm was ultimately

amputated in April 2017.

       13.     Plaintiff’s disability limits one or more of his major life activities including,

without limitation, performing manual tasks and lifting.

       14.     On October 23, 2019, Plaintiff underwent strength and mobility testing with an

occupational therapist. The report from this testing was sent to Wheatland.

       15.     In January 2019, Plaintiff sent Wheatland his release letter and stated his desire to

get back to work.

       16.     Throughout Plaintiff’s recovery time, Wheatland treated Plaintiff as an employee.

       17.     On February 19, 2019, Wheatland terminated Plaintiff’s employment.

       18.     With the reasonable accommodation of a prosthetic arm, Plaintiff could have

performed the essential job duties of a journeyman lineman.

       19.     Any duties Plaintiff was unable to complete could have been performed by other

linemen on his crew.

       20.     Plaintiff’s disability was a motivating factor in Wheatland’s termination of

Plaintiff’s employment.

       21.     Wheatland did not offer Plaintiff a different job within the company until January

31, 2020 which was after Plaintiff filed his Charge of Discrimination against Wheatland.




                                                 3
      Case 2:20-cv-02459-KHV-ADM Document 1 Filed 09/17/20 Page 4 of 10




                                         COUNT I
                                DISABILITY DISCRIMINATION
                                 IN VIOLATION OF THE ADA

        22.      The preceding paragraphs of this Complaint are incorporated by reference as if

fully pleaded herein.

        23.      Defendant is an “employer” within the meaning of the ADA.

        24.      At all relevant times, Plaintiff has had – and has – a “disability” as that term is

defined under the ADA, and/or Defendant regarded Plaintiff as having a disability and/or

Plaintiff had a record of a disability.

        25.      Plaintiff was – and is – able to perform the essential functions of his job with or

without reasonable accommodation. Plaintiff’s disability does not interfere with his ability to do

his job if reasonably accommodated as needed.

        26.      Plaintiff’s disability was a motivating factor in Defendant’s discriminatory actions

or omissions as described herein, including but not limited to:

              a. Denying Plaintiff’s reasonable accommodation request that would have allowed

                 him to continue working as a lineman;

              b. Failing to offer Plaintiff a different job within the company for more than a year

                 after his termination as a lineman and only after Plaintiff filed a charge of

                 discrimination against Defendant.

        27.      Defendant’s discriminatory treatment of Plaintiff, as described herein, affected the

terms, conditions, or privileges of Plaintiff’s employment and constituted disability

discrimination in violation of the ADA.




                                                  4
      Case 2:20-cv-02459-KHV-ADM Document 1 Filed 09/17/20 Page 5 of 10




        28.     Defendant through its agents, servants, management, and employees intentionally

engaged in the unlawful employment discrimination described herein against Plaintiff in

violation of the ADA.

        29.     Defendant failed to make a good faith effort to enforce policies to prevent illegal

discrimination against its employees, including Plaintiff.

        30.     Defendant failed to properly train its agents, servants, management and

employees so as to prevent illegal discrimination against its employees, including Plaintiff.

        31.     Defendant knew or should have known of the discrimination and failed to take

appropriate action.

        32.     As a direct and proximate result of Defendant’s unlawful actions described herein,

Plaintiff has sustained damage and suffered pecuniary and non-pecuniary losses that include, but

are not limited to: past and future wages and benefit, emotional distress, mental suffering, mental

anguish, a detrimental employment record, anxiety, humiliation, and inconvenience. Plaintiff is

entitled to an award of monetary damages and equitable relief.

        33.     In undertaking the referenced unlawful actions, Defendant acted with evil motive

or in reckless indifference to Plaintiff’s statutorily protected rights. Plaintiff is also entitled to an

award of punitive or exemplary damages.

        34.     Plaintiff is entitled to recover all of his costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as all other appropriate equitable relief.

                                       COUNT II
                             FAILURE TO ACCOMMODATE
                         DISABILITY IN VIOLATION OF THE ADA

        35.     Unless pled alternatively in support of this Count of the Complaint, Plaintiff

repeats each and every allegation set forth in the preceding paragraphs as if fully set forth herein.



                                                   5
      Case 2:20-cv-02459-KHV-ADM Document 1 Filed 09/17/20 Page 6 of 10




          36.   Plaintiff was – and is – able to perform the essential functions of his job with or

without reasonable accommodation. Plaintiff’s disability does not interfere with his ability to do

his job if reasonably accommodated as needed.

          37.   As described herein, Defendant failed to provide reasonable accommodations to

Plaintiff which would have allowed him to perform the essential function of his job. Specifically,

Defendant denied Plaintiff’s request to continue his work as a lineman with the use a of a

prosthetic arm and custom fit protective glove.

          38.   Alternatively, Defendant failed to provide reasonable accommodations to Plaintiff

by failing to offer him a different position within the company until more than a year after

Plaintiff’s employment was terminated and only after Plaintiff filed his Charge of Discrimination

against Defendant.

          39.   Defendant violated the ADA and intentionally engaged in unlawful disability

discrimination against Plaintiff when it failed to accommodate Plaintiff’s disability as alleged

herein.

          40.   Plaintiff’s disability was a motivating factor in Defendant’s unlawful

discrimination against Plaintiff.

          41.   Defendant through its agents, servants, management, and employees intentionally

engaged in the unlawful employment discrimination described herein against Plaintiff in

violation of the ADA.

          42.   Defendant failed to make a good faith effort to enforce policies to prevent illegal

discrimination against its employees, including Plaintiff.

          43.   Defendant failed to properly train its agents, servants, management and

employees so as to prevent illegal discrimination against its employees, including Plaintiff.



                                                  6
       Case 2:20-cv-02459-KHV-ADM Document 1 Filed 09/17/20 Page 7 of 10




        44.      Defendant knew or should have known of the discrimination and failed to take

appropriate action.

        45.      As a direct and proximate result of Defendant’s unlawful actions described herein,

Plaintiff has sustained damage and suffered pecuniary and non-pecuniary losses that include, but

are not limited to: past and future wages and benefit, emotional distress, mental suffering, mental

anguish, a detrimental employment record, anxiety, humiliation, and inconvenience. Plaintiff is

entitled to an award of monetary damages and equitable relief.

        46.      In undertaking the referenced unlawful actions, Defendant acted with evil motive

or in reckless indifference to Plaintiff’s statutorily protected rights. Plaintiff is also entitled to an

award of punitive or exemplary damages.

        47.      Plaintiff is entitled to recover all of his costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as all other appropriate equitable relief.

                                     COUNT III
                        RETALIATION IN VIOLATION OF THE ADA

        48.      Unless pled alternatively in support of this Count of the Complaint, Plaintiff

repeats each and every allegation set forth in the preceding paragraphs as if fully set forth herein.

        49.      The ADA prohibits retaliation in any manner.

        50.      Plaintiff engaged in protected activities by requesting reasonable accommodations

of his disability.

        51.      Plaintiff’s protected activities as described herein were a motivating factor in

Defendant’s retaliatory actions as described herein, including but not limited to:

              a. Denying Plaintiff’s reasonable accommodation request to continue as a

                 journeyman lineman with the use of a prosthetic and custom fit glove;

              b. Terminating Plaintiff’s employment; and

                                                   7
      Case 2:20-cv-02459-KHV-ADM Document 1 Filed 09/17/20 Page 8 of 10




             c. Failing to offer Plaintiff a different position within the company until more than a

                year after Plaintiff’s employment was terminated and only after Plaintiff filed his

                Charge of Discrimination against Defendant.

       52.      Defendant’s retaliatory treatment of Plaintiff, as described herein, affected the

terms, conditions and/or privileges of Plaintiff’s employment, constituted prohibited retaliation

in violation of the ADA and ultimately led to Plaintiff’s termination.

       53.      Defendant, through it agents, servants, management, and employees intentionally

engaged in the unlawful retaliation described herein against Plaintiff in violation of the ADA.

       54.      Defendant failed to make a good faith effort to enforce policies to prevent illegal

retaliation against its employees, including Plaintiff.

       55.      Defendant failed to properly train its agents, servants, management, and

employees so as to prevent illegal retaliation against its employees, including Plaintiff.

       56.      Defendant knew or should have known of the retaliation and failed to take

appropriate action.

       57.      As a direct and proximate result of Defendant’s unlawful retaliation, Plaintiff has

sustained damage and suffered pecuniary and non-pecuniary losses that include, but are not

limited to: past and future wages and benefit, emotional distress, mental suffering, mental

anguish, a detrimental employment record, anxiety, humiliation, and inconvenience. Plaintiff is

entitled to an award of monetary damages and equitable relief.

       58.      In undertaking the referenced unlawful retaliation, Defendant acted with evil

motive or in reckless indifference to Plaintiff’s statutorily protected rights. Plaintiff is also

entitled to an award of punitive or exemplary damages.




                                                  8
      Case 2:20-cv-02459-KHV-ADM Document 1 Filed 09/17/20 Page 9 of 10




       59.     Plaintiff is entitled to recover all of his costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as all other appropriate equitable relief.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Wayne Parks respectfully prays that this Court:

       1.      Assume jurisdiction over this action;

       2.      Award nominal and actual damages;

       3.      Order Defendant to make Plaintiff whole by providing him with all lost wages,

earning, and payment of all benefits she would have received had it not been for Defendant’s

unlawful actions, with pre-judgment interest, in an amount to be proven at trial;

       4.      Award compensatory damages for Plaintiff’s non-pecuniary losses, including but

not limited to emotional pain and suffering, shame, humiliation, inconvenience, mental anguish,

and injury to his career in an amount to be proven at rial;

       5.      Award prejudgment interest;

       6.      Award Plaintiff his reasonable attorneys’ fees, expert witness fees, if any, and the

costs of this action provided by 42 U.S.C § 12205;

       7.      Award Plaintiff punitive or exemplary damages in an amount sufficient to

compensate the harm inflicted, punish Defendant, and deter future unlawful conduct;

       8.      Declare that Defendant has violated Plaintiff’s rights under the Americans with

Disabilities Act; and

       9.      Grant such other and further relief as the Court deems proper.

                                  10. DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable.




                                                   9
Case 2:20-cv-02459-KHV-ADM Document 1 Filed 09/17/20 Page 10 of 10




                              Respectfully Submitted,

                              LAW OFFICES OF DOUGLAS L. CARTER, P.C.

                              By: /s/ Jonathan K. McCoy
                              Douglas L. Carter MO #35759
                              Jonathan K. McCoy MO #37635
                              2345 Grand Blvd., Suite 1675
                              Kansas City, Missouri 64108
                              Tel: (816) 283-3500
                              Fax: (816) 283-3084
                              E-mail: doug@carter.law
                                      jon@carter.law

                              COUNSEL FOR PLAINTIFF




                                10
